In this case all the members of this Court are of the opinion that the decree appealed from should be affirmed insofar as it grants a divorce to the husband for the fault of the wife and denies to the wife her prayer for affirmative relief. But a majority of the Court are of the opinion that the terms of the decree awarding the exclusive custody of the child, Fannie May Lewis, to be given to the mother, with the privilege of the father to have it but two afternoons per month for a six-months period, is an unreasonable delimination of the parental rights of the father of such child, in derogation of what was held by this Court on that subject in Frazier v. Frazier, 109 Fla. 164,147 Sou. Rep. 464, especially in view of the fact that the court below held that the wife was at fault in occasioning the dissolution of the marriage ties, and that the father was entitled to a divorce from her therefor on the ground of habitual indulgence in violent and ungovernable temper.
The decree appealed from is affirmed in all particulars except as to the portion thereof limiting the father's right to have his child only two afternoons a month for a six-months period, as to which latter feature the decree is reversed and the cause remanded for reconsideration of the father's rights as a parent and for an appropriate decree not inconsistent with the applicable legal principles controlling that subject.
Affirmed in part and reversed in part and remanded.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.
  BROWN, J., not participating. *Page 522